Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
an image acquisition unit, quality detection unit, a quality feedback unit, interactive unit, an image capture device, in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
It is not clear what other component(s) besides the image quality control system of claim 1 is in the apparatus as claimed.  The broadest reasonable interpretation (BRI) of an “apparatus” is a collection of components/elements. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer-readable storage medium as claimed is not supported by the specification for what it is.  The closest disclosure of that possibility is on para [0053] wherein implementation could be hardware, computer software, or a combination of both, but nowhere in the specification that precludes claim 18 as a whole to be purely software per se and/or transitory signals capable of carrying algorithmic instructions per se.  A recommended suggestion is to include “non-transitory” computer medium and/or explicitly reciting language to the effect that purely software is precluded.      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9-10, 12, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. (US 20080242968 A1) in view of Von et al. (US 20170224302 A1)
Regarding claim1, Claus  teaches an X-ray image quality control system comprising: an image acquisition unit configured to acquire an X-ray image of a body part (see para [0006]; “The method comprises acquiring initial image data to obtain a first image” see also para [0017]; “a tomosynthesis dataset consisting of few (two or more) projections of a chest region of a patient is acquired”) and determine a type of the imaged body part (see para[[0006]; “Based on the initial image data, regions of interest are identified”) and a type of see para [0019]; “such scan parameters 26 may include location of features or regions of interest, view angles, image resolution, dose levels of X-rays or other forms of radiation used in nuclear medicine, beam energy level settings of X-ray tubes, film parameters, ultrasound transducer power level settings, scan duration, MRI pulse sequences, projection angles and so forth”); and a quality detection unit configured to detect an image defect in the X- ray image of the body part with regard to the type of the imaged body part and/or the type of the projection mode (see para [0016]; “The CAD analysis may identify various features of interest 22, including their location, disease states, lesions, or any other anatomical or physiological features of interest. In one embodiment, based upon the analysis, one or more target regions are selected as regions designated for further imaging by the same or other imaging modalities”). However, Claus et al. does not teach as further claimed, but Von teaches an X-ray image quality control system (see para [0008]; “There may be a need to improve systems and methods for image quality analysis” see also para [0010]; “a device for determining image quality of a radiogram image”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Von et al. in order to determine image quality of a radiogram image.
Regarding claim 3, the rejection of claim1 incorporated herein. Claus et al. in the combination further teach wherein the quality detection unit is further configured to: extract a feature set of a location (see para [0017]; “Once the skin line is obtained, relevant scan parameters 26 may be extracted from the tomosynthesis image data so that subsequent images acquired” see also para [0026]; “the identification of the regions of interest 22 are fully automated as is the extraction of the scan parameters 26”) and an orientation for a bone structure and/or a soft tissue structure of the imaged body part (see para [0013]; “data acquisition may be based upon any suitable imaging modality, typically selected in accordance with the particular anatomy and/or lesion or pathology to be imaged and the analysis to be performed. By way of example, those skilled in the art will recognize that the underlying physical processes by which certain imaging modalities function render them more suitable for imaging certain types of tissues or materials or physiological processes, such as soft tissues as opposed to bone or other more dense tissue or objects”); and locate or segment a region of interest of the imaged body part based on the extracted feature set (see para [0045]; “the US/TOMO analysis circuitry 112 may automatically detect, for example, lesions for which malignancy characteristics can be measured, such as by using threshold criteria or other techniques known in the art for segmenting regions of interest”).
Regarding claim 9, the rejection of claim1 incorporated herein. Claus et al. in the combination further teach wherein the image acquisition unit is further configured to acquire the X-ray image of the body part from an external image data source (see para [0020]; “For example, in breast imaging, initial images 20 may be formed from standard mammogram or tomosynthesis data sets consisting of X-ray projections”).
Regarding claim 10, the rejection of claim1 incorporated herein. Von et al. in the combination further teach wherein the image acquisition unit comprises an image capture device configured to capture the X-ray image of the body part (see para [0043]; “FIG. 1 shows a position required for an optimal patient's position for a chest PA radiograph, PA: radiation from posterior to anterior. The relative position of a patient to an optical axis OA of an X-ray camera of an acquiring module 10 is shown in FIG. 1”).
Regarding claim 12, which is a method claim corresponding to the system claim 1, thus, the rejection of claim 1 is equally applicable here.
Regarding claim 13, the rejection of claim 2 is equally applicable here.
Regarding claim 14, which is a method claim corresponding to system claim 3, thus, the rejection of claim 3 is equally applicable here.
Regarding claim 18, the rejection of claim 12 incorporated herein.  Additionally, Von et al. in the combination further teach a computer-readable storage medium, wherein a set of machine-executable instructions are stored thereon, and wherein the set of machine- executable instructions, when executed by a processor (see para [0031]; “A computer program performing the method of the present invention may be stored on a computer-readable medium. A computer-readable medium may be a floppy disk, a hard disk, a CD, a DVD, an USB (Universal Serial Bus) storage device, a RAM (Random Access Memory), a ROM (Read Only Memory) and an EPROM (Erasable Programmable Read Only Memory). A computer-readable medium may also be a data communication network, for example the Internet, which allows downloading a program code”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. in view of Von et al and further in view of Ng et al. (US 20210059762 A1)
Regarding claim 2, the rejection of claim 1 is incorporated herein. The combination of Claus and Von fails to teach as further recited, but Ng et al. teach further comprising: a quality feedback unit configured to feed back the detected image defect to the image acquisition unit and/or the image capture side (see para [0043]; “the intra-operative imaging device comprising a probe for performing scans of the body, and an image feedback unit for providing real-time intra-operative image data of the scans obtained by the probe” see also para [0117]; “In use, a user (e.g. surgeon) positions an imaging probe (e.g. ultrasound probe) over a region of interest (e.g. kidney) of a subject (e.g. patient). The ultrasound probe may be in contact with the skin surface of the patient above the kidney region. A real-time ultrasound image 600 of the kidney is obtained by the ultrasound probe and is displayed on an image feedback unit having a display screen. The surgeon adjusts the position of the ultrasound probe to locate a suitable image section of the kidney”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Ng et al. in order to allow the kidney to be visualized and displayed for a user, and allowing coordinates of the affected tissue and kidney stone to be identified (see para [0043).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. and Von et al. in view of Ng et al. and further in view of Lee et al. (US 20150342550 A1).
Regarding claim 7, the rejection of claim 2 is incorporated herein.  Ng et al. in the combination further teach wherein the image acquisition unit is further configured to perform (see para [0118]; “to perform registration of real-time images to a model constructed using pre-operative images, the following assumptions are made. First, it is assumed that pre-operative planning images as well as real-time images are acquired with similar subject e.g. patient positioning (e.g. prone position—face down)”).  However, the combination of Claus et al.,  Von et al. and Ng et al. as a whole does not teach as further claimed, but Lee et al. teach the pre-processing comprising dividing the X-ray image into a bone structure region, a soft tissue region and a background region (see para [0149]; “Referring to FIG. 8, the one image containing the bone image information and the soft tissue image information may be divided into a plurality of pixels (n×n) each of which may contain bone image information and soft tissue information. Thus, when the bone image information and the soft tissue information are mapped to color channels CHANNEL 1 and CHANNEL 2 indicating different colors, image information of each pixel may be stored in a corresponding color channel, as shown in FIG. 8” Fig. 8 shows background region).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Lee et al. in order to color channels or a color mapping on an entire region of the first energy X-ray image (see para [0149]).
Regarding claim 8, the rejection of claim 2 incorporated herein. The combination of Claus et al., Von et al. and Ng et al. as a whole does not teach as further claimed, but
 Lee et al. teaches wherein the quality feedback unit comprises an interactive unit for selecting the image defect and/or setting an automatic selection parameter (see para [0119]; “The user may find a region that is suspected to have a lesion during the diagnosis through the first energy X-ray image 11. In this case, the input unit 133 may receive user selection of a corresponding region from the user. As shown in FIG. 4A, a selected region 11a may have a predetermined area”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. and Von et al. as applied to claim 12 above, and further in view of Lee et al. (US 20150342550 A1).
Regarding claim 17, the rejection of claim 12 is incorporated herein.  The combination of Claus and Von fails to teach as further recited, but but Lee et al. teach the pre-processing comprising dividing the X-ray image into a bone structure region, a soft tissue region and a background region (see para [0149]; “Referring to FIG. 8, the one image containing the bone image information and the soft tissue image information may be divided into a plurality of pixels (n×n) each of which may contain bone image information and soft tissue information. Thus, when the bone image information and the soft tissue information are mapped to color channels CHANNEL 1 and CHANNEL 2 indicating different colors, image information of each pixel may be stored in a corresponding color channel, as shown in FIG. 8” Fig. 8 shows background region).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Lee et al. in order to color channels or a color mapping on an entire region of the first energy X-ray image (see para [0149]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. and Von et al. in view of Ng et al. and further in view of Wang et al. (US 20100086189 A1).
Regarding claim 4, the rejection of claim 2 incorporated herein. The combination of Claus et al., Von et al. and Ng et al. as a whole does not teach as further claimed, but 
Wang et al. teaches wherein the quality detection unit is further configured to be trained using a machine learning algorithm to determine and/or adjust at least a first detection parameter (see para [0052]; “Expert systems training can use a neural network, a support vector machine, or any other suitable machine learning methods to train machine learning agent 60. The trained learning agent 60 takes the CNRs, shown in the example of FIG. 7 as CNR1, CNR2, . . . CNRn, of selected ROIs and patient metadata to derive a DIQS that indicates the image quality for each image”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Wang et al. in order to generate a diagnostic image quality score (see para [0052]).
Regarding claim 5, the rejection of claim 4 incorporated herein. 
Wang et al. in the combination further teach wherein the quality detection unit is further configured to: for a first combination of the type of the imaged body part and the type of the projection mode, detect the region of interest of the imaged body part based on the first detection parameter; and for a second combination of the type of the imaged body part and the type of the projection mode, detect the region of interest of the imaged body part based on a second detection parameter different from the first detection parameter (see para [0006]; “The method comprises acquiring initial image data to obtain a first image. Based on the initial image data, regions of interest are identified and scan parameters pertaining to those regions (or imaged structures within those regions) are obtained from the first image. Thereafter, a second image or additional images are obtained of the regions of interest based on the scan parameters obtained from the first image. Software and system claims corresponding to this method are also provided”, see also para [0022]; “That is, the second image 33 and/or second image data 31 can undergo an automated analysis to identify regions of interest from which additional scan parameters are obtained”).
Regarding claim 6, the rejection of claim 2 incorporated herein. 
Wang et al. in the combination further teach wherein the quality detection unit is further configured to detect the region of interest in the X-ray image of the body part associated with a first image defect type by using a histogram analysis algorithm (see para [0042]; “In one embodiment, contrast is computed using the signal dynamic range from histogram data, compiled either from the entire image or from one or more image ROIs. This method can be useful for differentiating images obtained with and without grids, for example. The dynamic range of the histogram can be defined as the range of image pixel values that lie between the minimum and maximum pixel values of the histogram”).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. and Von et al. as applied to claim 12 above, and further in view of Wang et al. (US 20100086189 A1).
Regarding claim 15, the rejection of claim 14 is incorporated herein. The combination of Claus et al., Von et al. as a whole dose not teach as further claimed, but Wang et al. teach wherein the quality detection unit is further configured to: for a first combination of the type of the imaged body part and the type of the projection mode, detect the region of interest of the imaged body part based on the first detection parameter; and for a second combination of the type of the imaged body part and the type of the projection mode, detect the region of interest of the imaged body part based on a second detection parameter different from the first detection parameter (see para [0006]; “The method comprises acquiring initial image data to obtain a first image. Based on the initial image data, regions of interest are identified and scan parameters pertaining to those regions (or imaged structures within those regions) are obtained from the first image. Thereafter, a second image or additional images are obtained of the regions of interest based on the scan parameters obtained from the first image. Software and system claims corresponding to this method are also provided”, see also para [0022]; “That is, the second image 33 and/or second image data 31 can undergo an automated analysis to identify regions of interest from which additional scan parameters are obtained”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Wang et al. in order to generate a diagnostic image quality score (see para [0052]).
Regarding claim 16, the rejection of claim 12 is incorporated herein. Wang et al. in the combination further teach wherein the quality detection unit is further configured to detect the region of interest in the X-ray image of the body part associated with a first image defect type see para [0042]; “In one embodiment, contrast is computed using the signal dynamic range from histogram data, compiled either from the entire image or from one or more image ROIs. This method can be useful for differentiating images obtained with and without grids, for example. The dynamic range of the histogram can be defined as the range of image pixel values that lie between the minimum and maximum pixel values of the histogram”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/WINTA GEBRESLASSIE/Examiner, Art Unit 2668     
                                                                                                                                                                                                   /VU LE/Supervisory Patent Examiner, Art Unit 2668